Citation Nr: 0416062	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel

INTRODUCTION

The veteran had active service from September 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claims of 
entitlement to service connection for hypertension and 
bilateral hearing loss.  The RO granted his claim for service 
connection for PTSD and assigned an initial 30 percent 
rating.  He appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He also appealed 
for service connection for the hypertension and bilateral 
hearing loss.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  The veteran's PTSD is manifested by anxiety, nightmares, 
and irritability, but it does not cause occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  panic attacks; impairment of short- 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hypertension during or as a 
result of his service in the military, including on account 
of his already service-connected PTSD.

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed bilateral hearing loss 
during or as a result of his service in the military.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability 
evaluation in excess of 30 percent for PTSD.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2003).

2.  The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of his service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2003).

3.  The veteran's bilateral hearing loss was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The April 2003 rating 
decision appealed and the October 2003 statement of the case 
(SOC), as well as May 2002 and October 2003 letters to the 
veteran, notified him of the evidence considered and the 
pertinent laws and regulations governing his claim of 
entitlement to an increased disability evaluation and his 
claims of entitlement to service connection.  The RO also 
indicated it would review the information of record and 
determine what additional information was needed to process 
his claims.  And the May 2002 and October 2003 letters, in 
particular, apprised him of the provisions of the VCAA, the 
type of information and evidence needed from him to support 
his claims, and what he could do to help in this regard, as 
well as what VA had done and would do in obtaining supporting 
evidence.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  That type of notice is what is specifically 
contemplated by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

While, in the May 2002 letter, the RO requested that the 
veteran identify and/or submit any supporting evidence within 
60 days, the letter also informed him that he had up to one 
year from the date of that letter to submit additional 
evidence.  And more than one year has passed since the May 
2002 VCAA letter.  See also the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  This 
new Act clarifies that VA may indeed make a decision on a 
claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service personnel records, service 
medical records (SMRs), VA medical records, and private 
medical records have been obtained.  In addition, he was 
afforded several opportunities to submit additional evidence 
in support of his claims.  But he and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.

The May 2002 letter apprising the veteran of the provisions 
of the VCAA was sent prior to adjudicating his claims of 
entitlement to service connection in April 2003.  So there 
was due process compliance with the holding and mandated 
sequence of events specified in a recent precedent decision.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In that 
decision, the court held, among other things, that VCAA 
notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Buffalo, and the RO did just that.  The Board acknowledges 
that a second letter, regarding the veteran's claim for an 
increased disability evaluation for his PTSD, was issued in 
October 2003, subsequent to the rating decision at issue, 
but points out that the issue of entitlement to service 
connection for PTSD was addressed in the RO's May 2002 
letter.  And the claim for PTSD initially arose in this 
context.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).

Not only did the RO provide the VCAA notice before initially 
deciding the claims, as required by Pelegrini, but both VCAA 
notices were sent prior to the transfer and certification of 
the veteran's case to the Board.  And the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, and additional evidence was obtained in response, 
the case was adjudicated.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to his VCAA notice.  Consequently, the 
Board is satisfied that the requirements under the VCAA have 
been met.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992).



I.  Background

The pertinent evidence of record consists of the veteran's 
service medical records, VA medical records, VA examination 
reports, and private medical records.

The veteran's service personnel records, particularly his DD 
Form 214, indicate that his military occupational specialty 
(MOS) was a light weapons infantryman.  His DD Form 214 also 
indicates that he received the Purple Heart Medal and 
Combat Infantryman Badge.  Thus, the Board concedes he had 
combat against enemy forces in Vietnam; indeed, this is quite 
evident from his stellar military record.  See VAOPGCPREC 12-
99 (Oct. 18, 1999).

A July 1966 Report of Medical History indicates that the 
veteran denied experiencing hearing loss, "running ears," 
or high or low blood pressure.  The contemporaneous Report of 
Medical Examination indicates that clinical evaluations of 
his ears, lungs, chest, heart, and vascular system were 
normal.  His blood pressure was 132/80 (systolic/diastolic).  
Audiometric testing showed that he had right ear pure-tone 
thresholds of -10 decibels at 500, 1000, and 2000 Hertz, and 
10 decibels at 4000 Hertz.  He had left ear pure-tone 
thresholds of -10 decibels at 500, 1000, and 2000 Hertz, and 
15 decibels at 4000 Hertz.

The veteran's January 1969 Report of Medical History for 
purposes of separation indicates that he again denied 
experiencing hearing loss, "running ears," or high or low 
blood pressure.  And the contemporaneous Report of Medical 
Examination shows that clinical evaluations of his ears, 
lungs, chest, heart, and vascular system also were again 
normal.  His blood pressure was 136/76 (systolic/diastolic).  
Audiometric testing showed that he had right ear pure-tone 
thresholds of 0 decibels at 500, 1000, and 2000, and 4000 
Hertz.  He also had left ear pure-tone thresholds of 
0 decibels at 500, 1000, 2000, and 4000 Hertz.

A February 1969 Statement of Medical Condition indicates 
there had been no change in the veteran's medical condition 
since his separation examination.  His service in the 
military ended later that month.

December 1997 and April 1998 Employee Hearing Test Records 
from Osram Sylvania indicate the veteran reported that he was 
aware of hearing loss, that his hearing had been tested 
previously, that he had worked in a noisy environment, and 
that he had military service.  He denied the use of ear 
protection, recent noise exposure (within the last 14 hours), 
or a recent cold.  December 1997 audiometric testing showed 
that he had right ear pure-tone thresholds of 5 decibels at 
500 and 1000 Hertz, 35 decibels at 2000 Hertz, and 80 
decibels at 4000 Hertz.  He had left ear pure-tone thresholds 
of 5 decibels at 500 and 1000 Hertz, 50 decibels at 2000 
Hertz, and 75 decibels at 4000 Hertz.  April 1998 audiometric 
testing showed that he had right ear pure-tone thresholds of 
0 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 40 
decibels at 2000 Hertz, and 85 decibels at 4000 Hertz.  He 
had left ear pure-tone thresholds of 5 decibels at 500 Hertz, 
50 decibels at 1000 Hertz, 65 decibels at 2000 Hertz, and 75 
decibels at 4000 Hertz.  In both instances, 
hearing impairment was diagnosed.

A March 2002 VA medical record indicates the veteran's blood 
pressure was elevated, with readings of 176/102, 162/108, and 
198/118.  He denied a history of hypertension.  He reported 
that he smoked a pack or more of cigarettes per day and drank 
4 beers per day.  He complained of insomnia, flashbacks, and 
nightmares for the previous three months.  He denied 
experiencing anxiety, but reported having some depression.  
Examination showed that he was alert and oriented, but a 
little bit anxious.  There were no signs of depression, low 
concentration level, or confusion.  His tympanic membranes 
(eardrums) were gray and uninfected.  His heart rhythm was 
irregular and his heart rate was about 100.  There were no 
carotid bruits.  The examining provider noted that the 
veteran was a bit hard of hearing.  The assessment was 
nicotine abuse, depression/questionable PTSD, and 
hypertension.  The examining provider also noted that the 
veteran should keep his blood pressure and lipid profile in 
check, by decreasing his salt and alcohol intake.

An April 2002 VA behavioral health treatment note states that 
the veteran complained of sleep deprivation for two weeks and 
intrusive recollections of his Vietnam experiences.  He also 
complained of recent onset of nightmares with "broken" 
sleep, occasional irritability, poor motivation, and anergia.  
He also related that he was experiencing conflict with his 
girlfriend.  He denied problems with his concentration, 
impulsivity, racing thoughts, and suicidal or homicidal 
ideation.  He reported drinking 3 to 6 cans of beer daily, 
with a past history of binge drinking, but denied having been 
treated for alcohol abuse.  A history of nicotine abuse, 
hypertension, and dermatitis were noted.  Upon examination, 
the veteran was mildly anxious, but cooperative.   His speech 
was mildly pressured, but the tone and volume were normal.  
His affect was somewhat anxious and tense.  His thoughts were 
clear and organized.  His conversation occasionally rambled, 
but was easily redirected.  His insight and judgment were 
adequate and his memory was intact.  There were no delusional 
preoccupations, auditory or visual hallucinations, or 
suicidal or homicidal ideation.  The assessment was that the 
veteran had symptoms typical of PTSD, which increased due to 
stress factors of unemployment and increased alcohol abuse, 
with relationship conflict.  Diagnoses included rule out 
PTSD, rule out generalized anxiety disorder, and  recent 
onset hypertension.  His Global Assessment of Functioning 
(GAF) score was 70.

A May 2002 VA medical record indicates that the veteran's 
blood pressure was 158/102, 152/102, and 164/118.  Following 
medication, his blood pressure was 134/88.  A past medical 
history of hypertension and possible PTSD was noted.  The 
veteran denied having a headache, visual changes, chest pain, 
or shortness of breath.  He reported that he tried to 
decrease the salt in his diet and that he took his 
medication, but that he continued to smoke.  Physical 
examination showed that the veteran was alert and oriented, 
with a regular heart rate and rhythm.  There was no evidence 
of murmurs or gallops and his lungs were clear.  The 
assessment was hypertension and the examining provider noted 
that he would change the veteran's medications.

A June 2002 VA psychological evaluation report states that 
the veteran reported that he felt apprehensive, tense, 
indecisive, and restless.  He complained of several physical 
discomforts, such as tightness, excessive perspiration, 
muscular aches, and nausea, and a state of tension, with an 
inability to relax, fidgeting, and hyperstartle response.  He 
also complained of being worried and hypervigilant, and that 
over the past few years, he intermittently experienced guilt, 
apathy, low self-esteem, tearfulness, a pessimistic outlook, 
social withdrawal, poor appetite or overeating, poor 
concentration, and chronic fatigue.  A history of alcoholism 
was noted.  Following psychological testing, the examining 
provider stated that the veteran's test results suggested 
that he met the DSM-IV (Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition) criteria for combat-related 
PTSD.  The examining provider also noted that the veteran 
reported symptoms of difficulty falling and staying asleep, 
hypervigilance, irritability and anger outbursts, difficulty 
concentrating, and hyperstartle response.  He denied suicidal 
ideation.  The conclusion was chronic PTSD and continuous 
alcohol dependence.

A July 2002 VA medical treatment note indicates that the 
veteran's blood pressure was 128/88 on medication.  He 
reported that he smoked one pack of cigarettes per day.  He 
denied experiencing chest pain, shortness of breath, 
dizziness, headaches, abdominal pain, muscle aches, anxiety, 
or depression.  Physical examination showed that the veteran 
was alert and oriented.  He had a normal heart rate and 
rhythm, without murmurs or gallops, and his lungs were clear 
bilaterally.  The assessment was PTSD and hypertension.

A July 2002 VA behavioral health treatment note states that 
the veteran reported having improved sleep, rare nightmares, 
and less irritability   Mental status examination showed that 
the veteran was pleasant and cooperative, with normal tone 
and volume of speech.  He occasionally rambled in 
conversation, but his thoughts were easily redirected, clear, 
and organized.  His affect was somewhat anxious and tense, 
but his insight and judgment were adequate and his memory was 
intact.  There were no delusional preoccupations, auditory or 
visual hallucinations, or suicidal or homicidal ideation.  He 
related that he drank less than 5 days per week and less than 
4 beers per week.  The assessment stated that the veteran had 
stress factors of unemployment, increased alcohol abuse, and 
relationship conflict.  The diagnoses were combat PTSD and 
chronic alcohol abuse.  His GAF score was 65.

An October 2002 VA general medical note states that the 
veteran was seen for follow-up for his hypertension.  He 
reported that he attended smoking cessation classes and took 
Zyban for 3 weeks, but that he stopped taking the medication 
because he thought it caused insomnia.  He also reported that 
he started smoking again, but only a half a pack per day, and 
that his home blood pressure readings are 116/72 and 140/90.  
A past medical history of PTSD, hypertension, smoking, and 
high cholesterol were noted.  He reported that his appetite 
was good and denied any headaches, chest pain, or other 
problems.  Physical examination showed that the veteran was 
alert and oriented, with good ambulation.  His blood pressure 
was 122/88.  His heart rate and rhythm were normal, without 
gallops or murmurs.  The assessment was hypercholesterolemia, 
hypertension, and smoking.

An October 2002 behavioral health treatment note indicates 
that the veteran denied experiencing nightmares and that he 
reported improved sleep, motivation, and irritability.  He 
complained of fatigue and anergia.  He related that his mood 
was "even" but that he was stressed due to unemployment and 
related financial pressure.  Upon examination, his speech was 
normal in tone and volume, but he was vague and rambled at 
times.  His affect was somewhat tense, but his thoughts were 
clear and organized.  There were no delusional 
preoccupations, hallucinations, or suicidal or homicidal 
ideation.  His insight and judgment were adequate and his 
memory was intact.  The diagnoses were combat PTSD and 
chronic alcohol abuse.  A GAF score of 65 was assigned.

The veteran was afforded several VA examinations in February 
2003.  According to the hypertension examination report, the 
veteran had normal blood pressure in service, and the onset 
of his high blood pressure was in March 2002.  The veteran 
reported that he rarely had headaches.  He denied 
experiencing vertigo, fainting, angina, shortness or breath, 
edema, nocturnal dyspnea, cough, or tachycardia.  He also 
denied a family history of hypertension.  He related that he 
smoked a pack of cigarettes per day and drank 3 to 4 beers 
per day.  He also reported that he was unemployed for the 
past 15 months after being laid off, as there was no work 
available.  Physical examination showed that his blood 
pressure was 166/106, 170/104, and 164/100.  His pulse was 
100 and his sinus rhythm was normal.  The examiner noted that 
the veteran's frontal arteries might be "a little bit 
narrow" with mild artrioventricular nicking, but without 
exudates.  There was no node, murmur, or palpable thyroid 
upon examination of his neck.  His chest was clear with good 
expansion and there was no murmur or S3.  The impression was 
hypertensive cardiovascular disease, without symptoms, not 
well controlled.

The ears examination notes that the veteran had a normal ear 
audiogram during service.  The veteran reported that a mortar 
exploded next to him in Vietnam and that he was exposed to 
artillery fire in Vietnam.  He related that he first noted 
hearing loss 7 or 8 years earlier, after testing at work.  He 
also reported that his post-service work was in construction, 
as a carpenter, and that this was not noisy work.  He denied 
a family history of deafness.  He related that his ears 
occasionally ring, but there were no problems with balance, 
gait, or vertigo.  He also denied problems with itching, 
drainage, or pain, as well as denied having many upper 
respiratory infections.  Physical examination showed that the 
veteran's auricles were negative bilaterally and that his ear 
canals were negative for edema, scale, or discharge 
bilaterally.  His tympanic membranes and tympanum were normal 
bilaterally.  There was no mastoid tenderness or evidence of 
ear disease or infection.  He did not have nystagmus and 
there was no evidence of Meniere's disease.  The impression 
was that the veteran may have sensorineural hearing loss. 

A contemporaneous audiological evaluation indicates that the 
veteran's hearing was within normal limits in July 1966 and 
January 1969, with better hearing in 1969 than in 1966.  The 
veteran denied ear infections, surgeries, and perforations.  
He complained of difficulty hearing out of his left ear, 
which was especially noticeable in conversations and when 
watching television.  He reported a history of noise exposure 
in 1968 to 1969, including grenade launchers and grenades.  
His occupational history included labor and factory packing, 
construction, and carpentry.  He related that he last hunted 
in 1967, using a rifle.  He denied having tinnitus.  
Audiometric testing showed that he had right ear pure-tone 
thresholds of 5 decibels at 500 Hertz, 10 decibels at 1000 
Hertz, 55 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, 
and 100 decibels at 4000 Hertz.  The pure-tone threshold 
average for the right ear was 60.  He had left ear pure-tone 
thresholds of 5 decibels at 500 Hertz, 10 decibels at 1000 
Hertz, 50 decibels at 2000 Hertz, 70 decibels at 3000 Hertz, 
and 90 decibels at 4000 Hertz.  The left ear pure-tone 
threshold average was 55.  His Maryland CNC speech 
recognition score was 96 bilaterally.  The VA examiner stated 
that the veteran had a mid to high frequency hearing loss, 
common with noise exposure, which was much poorer than 
average for his age.  The VA examiner also stated that the 
etiology of the veteran's hearing loss could not be 
determined by the history as reported by the veteran, since 
his 1969 hearing test showed better hearing than in 1966, in 
spite of reported combat exposure in the intervening years.  
The VA examiner also noted that the veteran had a history of 
civilian occupational noise exposure and opined that it was 
"not at least as likely as not that [the] veteran's hearing 
loss [was] related to [his] service."

The VA psychiatric examination report provided a synopsis of 
the veteran's experiences during his military service, in 
particular, his experiences in Vietnam.  He related that his 
unit was actively involved in combat.  He complained that he 
experienced nervousness, restlessness, being "jumpy", 
insomnia, and nightmares following his service.  He also 
complained that he withdrew and was unable to interact with 
others.  The veteran reported that he began receiving 
treatment at the VA Medical Center (VAMC) approximately 14 
months earlier due to flashbacks, bad dreams, nervousness, 
anxiety, and a bout of depression.  He related that he was 
put on medication to alleviate his anxiety and help him 
sleep.  He reported that he had 16 jobs since his 1969 
discharge from service, and that he could not hold a job due 
to stressful situations, pressure, and an inability to relate 
to other people, although he stated that he was laid off from 
some jobs when companies closed.  He also stated that he was 
most recently laid off a year and a half before, but that he 
since signed up with Manpower and worked on a part-time basis 
at assorted types of jobs.  He also related that he was 
married twice.  According to the veteran, his first marriage, 
of 8 years, ended because his wife said he was too detached 
and was with other men, and his second marriage, of 2 years, 
ended after his wife stated that he drank too much and was 
not involved and affectionate enough.  He stated that he had 
a girlfriend, but that he kept to himself, with few friends, 
as he was nervous with other people.  He also reported that 
he continued to have problems sleeping at night, with 
nightmares, but that his sleep improved after he began 
receiving medication from the VAMC.  The veteran likewise 
stated that he shied away from crowds and did not like 
noises.  He also related that he got upset when people get 
excitable, tense, or scream, and that his blood pressure 
"shoots up" under pressure and stress.  

Objective mental status examination showed that the veteran 
was subdued, somber, and tense.  His ideas were not well 
organized, as it took him time to sort out memories and give 
out information, which the VA examiner stated was due to his 
anxiety.  He was guarded and hypervigilant, as well as 
somewhat "jumpy" when he did not anticipate something.  
There were no signs of visual or auditory hallucinations, 
delusional ideas, or thought disorder.  His memory was fair 
and there was no evidence of cognitive impairment.  His 
intellectual capacity was average and his judgment was fair.  
The diagnosis was generalized anxiety disorder, with features 
of PTSD.  A history of hypertension, hearing loss, and a 
shrapnel wound of the left shoulder were noted.  A current 
GAF score of 65 was assigned and a past year GAF score of 75 
was assigned.

A March 2003 VA treatment note indicates that the veteran 
reported having nightmares once a month, irritability, and 
sleeping well 4 times per week.  He complained of a depressed 
mood due to a conflict with his girlfriend, unemployment, and 
a lack of transportation.  Mental status examination showed 
that the veteran's speech was normal in tone and volume, but 
he was vague and rambled at times.  His affect was somewhat 
tense, but his thoughts were clear and organized.  There were 
no delusional preoccupations, hallucinations, or suicidal or 
homicidal ideation.  His insight and judgment were adequate 
and his memory was intact.  The diagnoses were combat PTSD 
and chronic alcohol abuse.  A GAF score of 65 was assigned.

An April 2003 general medical treatment note states that the 
veteran had a past history of PTSD, hypertension, and 
nicotine dependence.  He related that he wanted to try a 
smoking cessation program for the third time, and that he 
smoked a pack per day.  Upon examination, he was alert, 
oriented, and anxious.  Ambulation was good.  His blood 
pressure was 152/96 and 140/92.  He had a regular heart rate, 
but a fast rhythm.  His lungs were clear.  The assessment was 
hypertension with high diastolic pressures and nicotine 
dependence.  The examining provider noted that the veteran 
needed to decrease his salt intake and discontinue smoking.



An April 2003 behavioral health note indicates the veteran 
came for an unscheduled visit because he was upset that his 
claim for hypertension was denied because he believed it was 
related to his PTSD.  The examining provider noted that 
"[r]esearch has shown that essential hypertension [was] 
often a symptom of increased physiological arousal, one of 
the criteria for a diagnosis of PTSD" and that 
"hypertension is linked symptomatically to PTSD."

II.  Entitlement to a Higher Initial Rating for the PTSD

The veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his PTSD.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, 
as mentioned, the issue on appeal stems from the initial 
grant of service connection and the assignment of a 
disability evaluation for the veteran's PTSD.

Historically, the veteran was granted service connection for 
PTSD in the April 2003 rating decision.  A 30 percent 
disability evaluation was assigned retroactively effective 
from April 2002.  The veteran filed a notice of disagreement 
in April 2003, and the RO issued a statement of the case in 
October 2003.  Following an additional VCAA letter, the 
veteran perfected his appeal in November 2003 by filing a 
timely VA Form 1-9.

The veteran's PTSD is rated as 30 percent disabling pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
disability evaluation is assigned under this code for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  a 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 
percent disability evaluation requires occupational and 
social impairment due to such symptoms as:  a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
Id.  

Upon reviewing the rating criteria in relation to the 
veteran's PTSD, the Board finds that his overall disability 
picture is consistent with the currently assigned 30 percent 
rating and that an increased disability evaluation is not 
warranted.  In this regard, the objective clinical evidence 
of record does not show that he has an impaired thought 
process, panic attacks more than once a week, mood 
disturbance, or difficulty maintaining relationships.  The 
report of his VA examination in February 2003, as well as his 
treatment records, indicates he is oriented, cooperative, and 
well groomed, despite his anxious affect and depression.  
In addition, there is no evidence of delusions, homicidal 
ideation, or evidence of paranoia.  His judgment and insight 
are good, his memory is intact, and there is no evidence of 
obsessive-compulsive behavior or poor impulse control.  
Likewise, despite occasionally rambling speech, he has a 
logical, coherent, and relevant thought process and there is 
no evidence of cognitive impairment.  And his irritability 
and depression appear to be attributable to a relationship 
conflict with his girlfriend, and other situational 
stressors, such as his unemployment and finances, which are 
unrelated to his PTSD.  The Board also notes that he is able 
to participate in many activities of daily living, despite 
his PTSD symptoms of anxiety and sleep impairment, which are 
contemplated by the currently assigned 30 percent evaluation.

Moreover, the Board notes that the veteran's GAF scores have 
ranged from 65 to 75, as assigned by his treating providers 
and the February 2003 VA examiner.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM IV), a GAF score of 
61 to 70 indicates some mild symptoms or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.  GAF scores of 71 to 80 indicate transient 
symptoms, which are expected reactions to psychosocial 
stressors or no more than slight impairment in social or 
occupational functioning.  See 38 C.F.R. § 4.130.  
So there simply is no justification for increasing the rating 
for the veteran's PTSD on the basis of his GAF scores; they 
clearly exceed the requirements for a rating higher than 30 
percent.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization.  Rather, 
the veteran's unemployment appears to be due to a layoff 
caused by a lack of work and not his PTSD.  And he currently 
works part-time for a temporary agency.  So there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9  Vet. App. 518, 519 (1996).

III.  Entitlement to Service Connection for Hypertension and 
Bilateral Hearing Loss

The veteran also claims that he is entitled to service 
connection for hypertension, to include as secondary to his 
service-connected PTSD, and for a bilateral hearing loss.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, including 
hypertension, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  Under 38 U.S.C.A. § 1154(b), 
"combat veterans, in certain circumstances, [may] use lay 
evidence to establish service connection of a disease or 
injury."  See Caluza v. Brown, 7 Vet. App.  498, 505 (1995).  
Furthermore, the veteran's assertions regarding an injury 
during combat shall be accepted if consistent with 
the circumstances, conditions, and hardships of such service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, to include as secondary 
to the PTSD.  There is no persuasive medical nexus evidence 
of record indicating or otherwise suggesting the veteran's 
hypertension was incurred during or as a result of his 
military service.  See 38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. 
§ 3.303.  His service medical records are negative for 
complaints (e.g., relevant symptoms), a diagnosis, or 
treatment of hypertension.  His service physical examination 
reports, including his separation examination, consistently 
showed normal blood pressure readings and normal evaluations 
of his heart and vascular system.  Of equal or even greater 
significance, he, himself, denied experiencing any heart-
related symptoms, including high blood pressure.  Further, 
his hypertension was not manifested or diagnosed within the 
one-year presumptive period following his discharge or even 
for many ensuing years.  And there is no objective medical 
evidence of continuity of symptomatology during the 
intervening years after his discharge from service and the 
initial diagnosis.

Rather, records show the veteran was not initially diagnosed 
with hypertension until March 2002, some 33 years after his 
service in the military had ended.  Even the medical opinions 
suggesting a possible relationship between his hypertension 
and PTSD do not allege the hypertension was present in 
service or for many years after, only that it possibly has 
been aggravated by the PTSD-which, if true, would warrant 
secondary service connection under the provisions of 
38 C.F.R. § 3.310(a) and the Court's holding in Allen.  See, 
too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), however, the 
Court rejected a
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In this case, there is 
no indication the April 2003 health clinician who associated 
hypertension with PTSD symptomatology considered all of the 
relevant medical evidence concerning this case, and there is 
no evidence that this provider found that the veteran's 
"increased physiological arousal" from his PTSD was 
actually causally correlated with his hypertension.  Instead, 
this clinician appears to be citing a mere generalization 
with regard to a relationship between PTSD and the subsequent 
development of hypertension.  This clinician failed to 
provide any supporting evidence or rationale indicating this 
generalization applied to the veteran, in particular, other 
than via his own unsubstantiated assertions and history.  See 
Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
Moreover, additional treatment records in this particular 
instance, including the February 2003 VA examiner, associated 
the veteran's hypertension with cardiovascular disease and 
other factors such as his high cholesterol level, poor diet, 
cigarette smoking, and alcohol abuse.  So despite his 
contentions to the contrary, his hypertension has been 
attributed to numerous other factors unrelated to his PTSD 
and service in the military.

Additionally, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  Under 38 C.F.R. § 3.385, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to 
establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  Furthermore, in Hensley, the Court indicated a 
veteran need not have met the requirements of this regulation 
while in service, only presently.  See Hensley, 5 Vet. App. 
at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

As already acknowledged, the Board concedes the veteran had 
combat exposure; indeed, this is quite evident from his 
Purple Heart Medal and Combat Infantryman Badge.  
Nevertheless, a review of his service medical records does 
not indicate that he had hazardous noise exposure while in 
the military, despite his contentions to the contrary.  And 
his service medical records do not contain a diagnosis of 
hearing loss or an ear disorder.  Indeed, as indicated by the 
VA examiner, the veteran's hearing was noticeably better (not 
worse) when examined for separation from service.  Similarly, 
he has not submitted any additional evidence to confirm his 
assertions with regard to the circumstances and events of his 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
In this regard, while the Board concedes that he had combat 
exposure, his service medical records are negative for 
evidence of acoustic trauma, which is inconsistent with his 
statements.  See Caluza, supra.  

And while the Board also acknowledges that the veteran 
currently has hearing loss sufficient to meet the 
requirements of 38 C.F.R. § 3.85, there is simply no medical 
evidence of a causal relationship to his service in the 
military-and acoustic trauma, in particular, attributable to 
his combat service.  In fact, hearing test reports from his 
previous employer suggest that his bilateral hearing loss may 
have etiologically related to his civilian occupation, as he 
reported that he worked in noisy environments and did not use 
ear protection.  But of even greater significance, 
the February 2003 VA audiological examiner's opinion 
indicates that it is unlikely the veteran's hearing loss is 
causally related to his service in the military, as he has a 
history of post-service occupational noise exposure.  This 
opinion has significant probative weight since the opinion 
was based on a review of the complete record, and the VA 
examiner not only considered the veteran's assertions and 
history, but undertook a comprehensive examination of him.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.



As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his hypertension and hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.


ORDER

The claim for an initial rating higher than 30 percent for 
PTSD is denied.

The claim for service connection for hypertension, including 
as secondary to the service-connected PTSD, is denied.  

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



